     Case 5:18-cv-00680-JKP-RBF Document 100-1 Filed 05/10/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


RUSSELL ZINTER, et al;
                                                     Case No.: 5:18-cv-680
             Plaintiffs,
                                                     Hon. Jason K. Pulliam
v.

CHIEF JOSEPH SALVAGGIO, et al;

          Defendants.
_____________________________________/

[PROPOSED] ORDER GRANTING SOLOMON RADNER’S MOTION TO
                 WITHDRAW AS COUNSEL

Based upon Plaintiffs’ counsel’s unopposed motion herein;

      IT IS SO ORDERED that Solomon Radner’s motion to withdraw as counsel

is hereby GRANTED. The Clerk’s Office is directed to remove Solomon Radner

from the docket and e-filing notification recipient list for the above-entitled case.



Dated:
                                        Hon. Jason K. Pulliam
                                        U.S. DISTRICT COURT JUDGE
